Citation Nr: 1203293	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-39 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1964.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In August 2011, the appellant testified during a hearing before the undersigned Veterans Law Judge at the RO in Lincoln, Nebraska; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss that is related to service.

2.  The Veteran has tinnitus that is related to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).  


2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's service connection claims for bilateral hearing loss and tinnitus have been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The Board notes that in a May 2010 communication, the RO informed the Veteran of the information and evidence necessary to substantiate his claim.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the present case, the Veteran testified that he was exposed to loud noise from artillery during service.  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was basic artillery.  

The service treatment records reflect no findings related to bilateral hearing loss or tinnitus.

VA outpatient treatment records dated in March 2005 reflect that the Veteran was assessed with hearing loss.  

The Veteran underwent a VA examination in July 2010.  He reported noise exposure during service including being exposed to artillery.  He stated that he was exposed to the 105 and 155 Howitzer.  He reported that he went through the infiltration course and explosions were detonated around him.  He stated that he worked in a packing house as a civilian and wore ear protection.  He reported that he worked for the railroad prior to service.  He reported some recreational noise exposure.  He stated that he first noticed tinnitus when he got out of the service, and that it has gotten worse over the years.  He reported an explosion during the infiltration course that caused ringing for awhile.  He stated that tinnitus was constant.  Speech recognition testing showed scores of 82 percent for the right ear and 70 percent for the left ear.  Audiometric testing showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
50
60
75
85
80
LEFT
45
55
70
60
75

The examiner diagnosed right mild to severe mixed hearing loss and left mild to severe sensorineural hearing loss.  The examiner opined that hearing loss is less likely as not caused by or a result of noise exposure during the Veteran's service because the Veteran's evaluation at the time of his separation from service was within normal limits.  The examiner opined that it is less likely than not that tinnitus is related to noise exposure during service since the Veteran's hearing was within normal limits at the time of separation from service.  

Private treatment records from Dr. Pat L. Unterseher dated in September 2011 reflect Dr. Unterseher's opinion that it is as likely as not that the Veteran's bilateral hearing loss and tinnitus are due largely, if not entirely, to his active service from 1962 to 1964.  Dr. Unterseher based this opinion on review of available medical records, as well as clinical notes and examination.  Dr. Unterseher noted that the Veteran's duties as a Field Artillery crewman caused him to be exposed to a very high level of noise trauma, which he has not encountered since leaving the service.  

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his bilateral hearing loss claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Under the facts of this case the Board finds that the evidence is at least in equipoise as to the etiology of the bilateral hearing loss and tinnitus.  The Board notes that the July 2010 VA examiner concluded that the hearing loss and tinnitus were not related to service.  However, the record contains evidence of hearing loss disability under 38 C.F.R. § 3.385, as well as evidence of tinnitus, along with the September 2011 nexus statement in the Veteran's favor from a medical professional.  The Veteran provided sworn and credible testimony regarding his exposure to acoustic trauma during service.  There are competing medical opinion in this case.  The Board will weight Dr. Unterseher's opinion more heavily because the VA opinion is based on no hearing loss shown in service, but service connection may be warranted even when no disability is shown in service.  The issue is not whether there was hearing loss in service, but rather whether the Veteran's current hearing loss is related to service.  Therefore, the Board finds that Dr. Unterseher's opinion is more probative.  Accordingly, with all reasonable doubt being resolved in his favor, service connection for bilateral hearing loss and tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


